DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a reversing valve for a hydraulic piston pump. The reversing valve has a pilot valve and a main valve. The pilot valve includes a pilot valve seat, a hollow valve core and a pull rod. The main valve comprises an upper valve seat, a lower valve seat.  Pugh et al. US Patent 8,303,372 (Pugh) is similar to the claimed invention. Pugh discloses a hydraulically actuated downhole pump (100) with a rod (160), a piston pump (150), a reversing valve (180) and an engine piston (130).  Roeder US Patent 4,768,589 (Roeder) is similar to the claimed invention. Roeder discloses a downhole hydraulic actuated pump assembly (10) that has an engine (15) and a pump as well as a traveling valve (V) and piston rod (31). Additionally. Roeder teaches a piston (30) divides the engine (15) into chambers (32, 33). However, neither Pugh nor Roeder teach all of the elements disclosed in independent claim 1 including  the main valve further comprises the main valve core having a stepped shaft structure which is thick in a middle and thin at both ends; a radial breathing hole and a longitudinal breathing hole are provided in the main valve core; a throttle valve is arranged at a tail of the main valve core and provided with a damping hole; the main valve is provided with a power chamber, a first connection chamber, a second connection chamber, a spent fluid chamber, a breathing chamber, a control chamber, an upper power flow passage and an upper alternate flow passage; wherein the power chamber is connected to the high-pressure chamber through the upper power flow passage, the lower power flow passage, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676